FILED
                             NOT FOR PUBLICATION
                                                                            DEC 16 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ANA GRISELDA GOMEZ-RAMOS,                        No.   16-73073

              Petitioner,                        Agency No. A206-713-657

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 11, 2019**
                                Pasadena, California

Before: N.R. SMITH and WATFORD, Circuit Judges, and KORMAN,*** District
Judge.

      Ana Gomez-Ramos petitions for review of the decision of the Board of

Immigration Appeals, dismissing her appeal from an immigration judge’s decision

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
denying her application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We deny the petition for review.

1.    On appeal, Gomez-Ramos challenges the BIA’s conclusion that she failed to

establish a cognizable social group. However, Gomez-Ramos failed to challenge

the BIA’s alternative conclusions that she did not establish (1) she was previously

persecuted or had a well-founded fear of future persecution “on account of her

membership in the proposed social group” or (2) “the government of El Salvador is

unable or unwilling to control the feared individuals.” Thus, she has waived these

claims. See Fed. R. App. P. 28(a)(8)(A); Greenwood v. FAA, 28 F.3d 971, 977

(9th Cir. 1994) (“We review only issues which are argued specifically and

distinctly in a party’s opening brief. We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .” (citation omitted)).

      Gomez-Ramos’s failure to address the BIA’s alternative conclusions are

fatal to her claims for asylum and withholding of removal (even assuming her

proposed social groups were raised to the BIA and cognizable), because she cannot

establish eligibility without past persecution or a well-founded fear of future

persecution. See 8 U.S.C. § 1101(a)(42)(A); Gormley v. Ashcroft, 364 F.3d 1172,

1177 (9th Cir. 2004) (“To establish past persecution, [aliens] must demonstrate

that: (1) their experiences rise to the level of persecution; (2) the persecution was


                                            2
on account of one or more of the five protected grounds; and (3) the persecution

was committed either by the government or by forces that the government was

unable or unwilling to control.”).

2.    Gomez-Ramos did not meaningfully address her CAT claim in her opening

brief. See Christian Legal Soc’y Chapter of Univ. of Cal. v. Wu, 626 F.3d 483, 485

(9th Cir. 2010) (“Within the opening brief, claims must be clearly articulated in (1)

‘a statement of the issues presented for review’; (2) ‘a summary of the argument’;

and (3) ‘the argument’ section itself.” (quoting Fed. R. App. P. 28)). Even

assuming her claim is not waived, substantial evidence supports the BIA’s

conclusion that there is no evidence that the government would acquiesce in her

torture. See Madrigal v. Holder, 716 F.3d 499, 510 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          3